Citation Nr: 0901288	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial evaluation for 
undiagnosed illness manifested by headaches, heat flashes, 
and rapid heart rate, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1977; January 1991 to June 1991; May 1, 1992, to May 
9, 1992; January 1997 to September 1997; and January 2003 to 
August 2003, during the Vietnam Era, peacetime, and the 
Persian Gulf War.  The veteran is a Persian Gulf War veteran 
as evident in his 
DD-214 which indicates that he served on active military 
service in the Southwest Asia theater of operations during 
January 1991 to May 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which granted service connection for an 
undiagnosed illness manifested by headaches, heat flashes, 
and rapid heart rate, and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (Migraine) 
(2008).  The veteran disagreed with such evaluation and 
subsequently perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased initial evaluation for his 
service-connected undiagnosed illness manifested by 
headaches, heat flashes, and rapid heart rate.  Based on 
review of the record, the Board finds that further 
development is necessary.  

Review of the record reveals that the veteran last underwent 
a VA general medical examination in December 2004, and VA 
mental disorder examinations on December 2004 and April 2005.  
The record contains subsequent statements from the veteran 
disagreeing with his initial evaluation of 10 percent 
disabling under Diagnostic Code 8100, and statements from the 
veteran to the effect that the symptoms of his service-
connected undiagnosed illness manifested by headaches, heat 
flashes, and rapid heart rate, each warrant a separate 
evaluation.  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current nature, extent, and severity of each symptom 
(headaches, heat flashes, and rapid heart rate) of the 
veteran's service-connected undiagnosed illness manifested by 
the aforementioned symptoms.  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
veteran's claim.  38 C.F.R. § 4.2 (2008).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

With respect to the granting of service connection for an 
undiagnosed illness manifested by headaches, heat flashes, 
and rapid heart rate, the Board wishes to point out to the RO 
that the evaluation of the same disability or manifestations 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2008).  However, the provisions of 38 C.F.R. § 4.14 do not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments or non-overlapping symptoms.  Indeed, the United 
States Court of Appeals for Veterans Claims held in Esteban 
v. Brown, 6 Vet. App. 259 (1994), that if the symptoms for 
any one condition are not duplicative or overlapping with the 
symptoms of the other conditions, separate ratings are 
appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  Initially, the AMC/RO should obtain 
and associate with the claims file all 
medical records from the VA Outpatient 
Clinic and Center for Rehabilitation & 
Extended Care in Martinez, California, 
dated from November 2004 to the 
present, regarding the veteran's 
undiagnosed illness manifested by 
headaches, heat flashes, and rapid 
heart rate. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.        

2.  After completion of the above-
requested development, the veteran should 
be afforded a current VA examination to 
determine the nature, extent, and 
severity of the headaches, heat flashes, 
and rapid heart rate symptoms of his 
service-connected undiagnosed illness 
manifested by the aforementioned 
symptoms.  The claims folder must be made 
available to the examiner in conjunction 
with the examination and reviewed by the 
examiner.  Any testing deemed necessary 
should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent headache pathology found on 
examination should be noted in the report 
of the evaluation.  In particular, the 
examiner should obtain from the veteran 
information regarding the frequency and 
duration of any prostrating attacks.  In 
addition, the examiner should express an 
opinion as to whether the veteran's 
service-connected headache disability has 
resulted in severe economic 
inadaptability.

The examiner should also note all 
pertinent heat flash and rapid heart rate 
pathology found on examination, and 
discuss the frequency and duration of the 
veteran's heat flashes and rapid heart 
rate symptoms, and the effect of such 
symptoms on the veteran's employment.  

All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.   

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's increased 
initial evaluation claim and consider 
other rating criteria and Diagnostic 
Codes in relation to the veteran's other 
symptoms of his service-connected 
undiagnosed illness manifested by 
headaches, heat flashes, and rapid heart 
rate, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered.  If 
appropriate, the RO should separately 
rate the veteran's symptoms related to 
the undiagnosed illness, to include the 
headaches, heat flashes, and rapid heart 
rate.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




